IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

ZANNOS G. GREKOS, M. D.,            NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D13-2793

DEPARTMENT OF HEALTH,

      Appellee.

_____________________________/

Opinion filed December 23, 2014.

An appeal from an order of the Board of Medicine.
Zachariah P. Zachariah, M.D., Chair

Wendy S. Loquasto of Fox & Loquasto, Tallahassee, and Richard G. Ozelie, Boca
Raton, for Appellant.

Douglas D. Sunshine, Assistant General Counsel, and Therese A. Savona,
Assistant General Counsel, Department of Health, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, ROWE, and OSTERHAUS, JJ., CONCUR.